June 24, 2013

 

 

 

Robert Kunkle

8601 Mirada Del Sol Drive Las Vegas, NV 89128

Robert,

 

It is my pleasure to extend the following offer of employment on behalf of
Riviera Hotel and Casino.

 

Title: General Manager

Reporting Relationship: The position will report to John Groom, COO, Paragon
Gaming

Term: The agreement will be in place for two (2) years beginning on date of
execution.

 

Base Salary: Annual base of $200,000 and is subject to deductions for taxes and
other withholdings as required by law or the policies of the company.

 

Bonus Potential: Based on predetermined EBITDA and Customer Service objectives
you are eligible for a bonus equaling 30% of your base salary. The bonus plan
for this year and beyond, should such a plan exist, will be based on the formula
determined by the company for that year.

 

Non-Compete Agreement: Our standard non-compete agreement must be signed prior
to starting.

 

Benefits: You will be able to participate in the Company's benefit plans when
eligible. The Company will reimburse you for COBRA for the period of time until
you are eligible for the Company's benefits

 

Vacation: You will be entitled to three weeks vacation on an annual basis. Start
Date: Your employment will begin on or about June 24th, 2013

 

Termination: In the event the Company terminates without cause during the first
18 months of employment, you will be entitled to six months salary continuation.
If termination without cause occurs during the last six months. The amount of
severance will decline proportionately until it reaches zero at the end of the
two year employment.

 

Employment with the Company is at-will and can be terminated by either party at
any time with or without cause and with or without notice.

 

In addition, Riviera Hotel and Casino supports a drug free workplace and this
offer is contingent upon your passing our mandatory drug screening. Drug tests
results remain confidential and are used for the purpose of determining
employment eligibility. The Riviera Compliance Committee must issue its
approval.

 

You acknowledge that this offer letter represents the entire agreement between
you and the Company and that no verbal or written agreements, promises or
representations that are not specifically stated in this offer, are or will be
binding upon the Company.

 

Sincerely,

/s/John Groom

 

Accepted and agreed by:

/s/ Robert Kunkle

Robert Kunkle

 



 

